Exhibit 1 Joint Filing Agreement We, the signatories of the statement on Schedule 13G to which this Agreement is attached, hereby agree that such statement is, and any amendments thereto filed by any of us will be, filed on behalf of each of us. Dated: February 11, 2011 CHF Investment Limited By: /s/Shih Hung Name: Shih Hung Title: Director China Harvest Fund, L.P. By China Renaissance Capital Investment, L.P., its general partner By China Renaissance Capital Investment GP, its general partner By: /s/Shih Hung Name: Shih Hung Title: Director China Harvest Parallel Fund I, L.P. By China Renaissance Capital Investment, L.P., its general partner By China Renaissance Capital Investment GP, its general partner By: /s/Shih Hung Name: Shih Hung Title: Director China Renaissance Capital Investment, L.P. By China Renaissance Capital Investment GP, its general partner By: /s/Shih Hung Name: Shih Hung Title: Director China Renaissance Capital Investment GP By: /s/Shih Hung Name: Shih Hung Title: Director
